Citation Nr: 1627359	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had service in the United States Army from August 1966 to August 1968, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The claim was remanded by the Board in November 2015.  All development required by the remand has occurred and the claim is ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in June 2015.  A transcript is of record.  


FINDING OF FACT

The Veteran currently experiences diabetes mellitus of approximately eight years duration and has recently been diagnosed with complications of the disease; the medical evidence of record suggests that these factors have aggravated his current erectile dysfunction (ED).  


CONCLUSION OF LAW

The criteria for entitlement to service connection for ED have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of service-connected compensation benefits for diabetes on account of Vietnam service.  He asserts, in essence, that he experiences ED which has been caused, or aggravated beyond the natural course of the disease process, by his diabetes.  The Board determines that an aggravating relationship exists.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Also, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc).

In January 2016, the claim was dispatched so that an examiner could address a potential causative or aggravating relationship between diabetes and current ED.  While the ultimate opinion returned was negative in its conclusions, the reasoning posited by the examiner, which was based on a review of the specific history of the Veteran's disability picture, is supportive of the claim.  

Indeed, the examiner noted that the presence of diabetes, among other factors such as aging and obesity, was a "risk factor" for ED.  The examiner noted, specifically, that the presence of the disease "for many years," and the existence of diabetic "complications," would be factors suggestive of, at the very least, an aggravating relationship between diabetes and ED.  The examiner incorrectly presumed that the existence of an aggravating relationship between diabetes and the current ED must have existed for the entire period under review in order for the requirements for service connection to be met.  Indeed, it was noted that the existence of diabetic complications was discovered "very recently," and thus, dating to "2010," he did not think there was an aggravating relationship.  

In viewing the examiner's rationale, however, it is clear that, according to established medical principals, the continual presence of the disease and the existence of complications associated with diabetes would mean that an aggravating relationship between the diabetes-a noted "risk factor" for erectile problems-and ED should be established.  Indeed, that the Veteran may not, at the time the claim was filed, have had the disease for many years, and that he also may not have had complications at that time, is not relevant in light of the fact that he now has had diabetes for at least eight years and, as noted by the examiner, has recently acquired diabetic complications (service connection has been awarded for diabetic neuropathy).  

Thus, as the Veteran has now had diabetes for a longer time, and as he experiences diabetic complications, it can be concluded that there is, at least as likely as not, an aggravating relationship between his current ED and the service-connected diabetes.  Accordingly, the claim is granted.  


ORDER

Service connection for erectile dysfunction (ED) is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


